     Case 8:20-cv-02794 Document 1 Filed 11/25/20 Page 1 of 6 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION



Jordain Chambers,

        Plaintiff,

v.                                        Case Number     8:20-cv-2794


City of Lakeland,

        Defendant.



                         Complaint & Jury Demand

       1.     The Plaintiff, Jordain Chambers, sues Defendant, City of

Lakeland, for sex discrimination and retaliation in violation of Title VII.

       2.     The Honorable Court has original jurisdiction pursuant to 28

U.S.C. § 1331.

       3.     Venue is appropriate in Tampa pursuant to 28 U.S.C. §

1391(b)(2).

       4.     Plaintiff began working for Defendant in March 2018.

       5.     Plaintiff still works for Defendant.




                                  Page 1 of 6
   Case 8:20-cv-02794 Document 1 Filed 11/25/20 Page 2 of 6 PageID 2




       6.       Plaintiff works as a patrol officer in Defendant’s police

department known as Lakeland Police Department (LPD).

       7.       Plaintiff is female.

       8.       Defendant employs over 500 employees.

       9.       LPD does not treat women and men the same.

       10.      LPD treats men better than women.

       11.      On or about January 2019, Plaintiff was assigned to a division

with a Sargent that treated her differently than similarly situated male

patrol officers.

       12.      Beginning on or about March 2019, Plaintiff’s Sargent would

intentionally embarrass Plaintiff publicly.

       13.      The Sargent would make comments in a manner over the

radio that was intended to humiliate Plaintiff.

       14.      Defendant had actual knowledge of this Sargent’s treatment

of Plaintiff.

       15.      Defendant did not take prompt remedial action to stop the

Sargent from harassing Plaintiff.

       16.      The harassment was severe.



                                       Page 2 of 6
   Case 8:20-cv-02794 Document 1 Filed 11/25/20 Page 3 of 6 PageID 3




      17.    Plaintiff was hurt and embarrassed. She felt sick to her

stomach. The harassment impacted her diet and sleep patterns.

      18.    The harassment was pervasive.

      19.    The Sargent routinely targeted Plaintiff with improper public

commentary and unfair work assignments.

      20.    Defendant permitted its Sargent to assign more work to

Plaintiff than was assigned to similarly situated male employees.

      21.    The Sargent intentionally assigned more work to Plaintiff than

other officers.

      22.    Defendant claims that it is an equal employment opportunity

employer.

      23.    Defendant asserts that discrimination will not be tolerated.

      24.    Defendant is covered by Title VII.

      25.    Defendant permitted Plaintiff’s direct report to harass her.

      26.    On or about September 20, 2019, Plaintiff formally complained

about being subjected to gender discrimination.

      27.    Shortly after complaining about sex discrimination Defendant

began investigating Plaintiff.



                                 Page 3 of 6
   Case 8:20-cv-02794 Document 1 Filed 11/25/20 Page 4 of 6 PageID 4




      28.    Ultimately, Defendant placed Plaintiff on probation, where

she remains to this day.

      29.    Plaintiff filed a charge of discrimination with the Equal

Employment Opportunity Commission (EEOC).

      30.    The EEOC charge was filed within 300 days of being harassed

and retaliated in violation of Title VII.

      31.    The EEOC issued Plaintiff a right to sue letter.

      32.    This lawsuit is being filed within 90 days of the receipt of the

right to sue letter issued.

      33.    All pre-suit requirements have been satisfied.

      Count I - Discrimination

      34.    Plaintiff reincorporates paragraphs 1 through 33 as if fully

stated herein.

      35.    Defendant discriminated against Plaintiff on account of her

gender.

      36.    Defendant harassed and humiliated Plaintiff for much of her

employment.

      37.    Plaintiff was subjected to routine micro-aggressions.



                                  Page 4 of 6
   Case 8:20-cv-02794 Document 1 Filed 11/25/20 Page 5 of 6 PageID 5




      38.       The harassment was public.

      39.       Plaintiff’s direct supervisor would treat Plaintiff in a

dismissive fashion in front of her co-workers in order to humiliate and

embarrass her.

      40.       Plaintiff received more assignments than male employees.

      41.       Plaintiff had to work harder and under harsher terms than

similarly situated male employees.

      Wherefore, Plaintiff demands trial by jury, judgment, compensatory

damages, punitive damages, attorneys’ fees, costs and any other relief the

Honorable Court deems appropriate and just.

      Count II - Retaliation

      42.       Plaintiff reincorporates paragraphs 1 through 33 as if stated

fully herein.

      43.       Plaintiff believed that her direct report discriminated against

her because of her gender.

      44.       Plaintiff complained to Defendant about sex discrimination.

      45.       Defendant retaliated against Plaintiff by investigating her,

scrutinizing her work and finally placing her on probation.



                                     Page 5 of 6
   Case 8:20-cv-02794 Document 1 Filed 11/25/20 Page 6 of 6 PageID 6




      46.     Plaintiff has not been eligible for pay raises as a result of being

placed on probation.

      47.     Defendant has limited Plaintiff’s ability to secure a position as

an officer in another department on account of the retaliation.

      48.     Defendant took swift and strict action against Plaintiff to

discourage her from pursuing a sex discrimination claim against its police

department.

      Wherefore, Plaintiff demands trial by jury, judgment, clearing of her

record, increase in pay to the extent any raises have been given to other

employees, compensatory damages, punitive damages, attorneys’ fees,

costs and any other relief the Honorable Court deems appropriate and just.

      Respectfully submitted this 25th day of November 2020,

                                        /s/ Bernard R. Mazaheri_________
                                        Bernard R. Mazaheri
                                        Florida Bar Number 643971
                                        Mazaheri & Mazaheri
                                        325 Shelby Street
                                        Frankfort, Kentucky 40601
                                        Tel – (502) 475-8201
                                        Email – bernie@thelaborfirm.com




                                   Page 6 of 6
